Appeal unanimously dismissed as moot, without costs. Memorandum: Because the dispositional order appealed from expired by its own terms on October 24,1984 and has been replaced by a subsequent order, we dismiss the appeal as moot. However, were we to reach the merits we would affirm (see generally, Matter of Samuel P., 52 AD2d 552, lv denied 39 NY2d 708; ef. Matter of Cecil L., 71 AD2d 917, lv dismissed 48 NY2d 755; Matter of Raoul P., 27 AD2d 522). (Appeal from order of Erie County Family Court, Manz, J. — juvenile delinquency.) Present — Hancock, Jr., J. P., Callahan, Doerr, Den-man and Green, JJ.